DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Applicant must show an embodiment with a single bridge claim 4 indicates that multiple bridges are not covered thus the single bridge embodiment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 5-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Recitation of subseries and first segment of the conductive material extending between the first line and the fourth along the second direction. Applicant point to figures 21-24 however that does not consist on only those four lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Recitation of subseries lack antecedent basis in the specification for claims 5-12 specifically subseries and extending between the first an fourth. In fact applicant never uses the term consist in referring to 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-4, 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
a.	As to claim 2, Recitation of perimeter consisting of the conductive material is in new matter the perimeter also includes the base substrate so it does not “consist” of conductive material. Further applicant does not have support for the conductor material being different than the conductive material it all the same. As the claim is written the scope covers two different conductive materials which is not taught.
In fact applicant argues that conductor is different than the conductive material. 
Further as to claim 2 the non-conductive bridge material does not only form the bridge. The material is the base substrate it literally defines the first and second feature. Applicant does not have support for only a non-conductive bridge. Also do not all the row and column structure extend across the entire substrate regions.
b.	Claim 5 lack support in the specification for consisting of 4 discontinuous lines.
It actually also consists of the segments that interconnect the elements.. Applicant does not support what a subseries is or is not there is nothing in the specification. Thus claim 5 lack support.
	
c.	As to claim 10, it appears applicant is referring to figs 21-23. The gap C is between the second and third which is wider than that of the 1st and 2nd while the spacing of 3rd and fourth is the same as the 1st and 2nd.
d.	As to claim 11, recitation of herein the series of conductive lines are substantially parallel and wherein conductive lines comprised by the series alternate with a series of spaces, the series of spaces comprising first spaces having a first width along the first direction and st and 2nd are both between the same adjacent lines. Applicant has not taught this instead applicant alternates the spaces between consecutive pairs of lines.   In other words the claim requires the series (not individual elements of the series but the series as a whole) to alternate with a series of spaces (all of the series). Applicant want the series to comprise a first subset spaced apart by a space B and a second subset space apart by C instead the way the claim is written it requires the entire series to be spaced apart be spaced apart by an entire series of spaces.
Applicant wants ABACABAC
Where A is the line and B is the first width space and C is the second width space however the claim still reads on 
ABCABCABCA. Thus since applicant has not disclosed this the claim is still new matter.

e.	Claim 12 does not fix the problem:
Applicant wants ABACABAC
Where A is the line and B is the first width space and C is the second width space however the claim still reads on 
ABCABCABCA. Thus since applicant has not disclosed this the claim is still new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 
b.	As to claim 2 Applicant does not claim that the bridge has sidewalls. Thus longitudinal sides lack antecedent basis. Not all bridges have side walls.
Also the conductor appears double included and conductor and conductive material.
Also what is a longitude side of the bridge this appears to be the first feature side. 
The conducive material already encircles some other regions. It appear this conductor should be linked back to the encircling portion.
Recitation of maximum straight-line horizontal extent is unclear applicant refers to the maximum straight-line horizontal extent of an opening being the diagonal. Thus it is unclear how this definition applicant intend to use for a line segment. 
Maximum straight-line horizontal extent should compare the first feature to the second feature not the conductive material to first feature
Claim 2 is so unclear, the office cannot venture a guess as to being claimed. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the 
c.	As to claim 3, three rows cannot be immediately adjacent. A B C D E
C at best adjacent to B and D however B is not adjacent to D. Does applicant mean 3 immediately consecutive rows?
d.	As to claim 4 where are the bridges there is a structural relationship problem. Where are these bridge in relation to the other elements.
e.	As to claim 5 subset lack antecedent basis.
f.	As to claim 6-11 are improper, Applicant appears to be expanding the subseries beyond the consisting. What is and is not the subseries.
g.	Claim 11 recitation of comprised by the series alternate with a series of spaces does not make sense. Also what about the spacing for the subseries do they have different spacing or is it the same?
h.	AS to claim 12, how do they alternate?

Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
As to claim 2 how does the non-conductive material interrelate with the first feature

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogisu.

a.	AS to claim 5, Ogisu teaches A semiconductor array comprising: an analysis area of a substrate Some arbitrary subset not near the loops of 1a7; a reference area of the substrate (region including the loops LP 1a7) ; and a series of conductive lines extending along a first direction over the substrate in the analysis area and the reference area (figure 1a7 up and down portions with edge lines being the analysis portion), the series of conductive lines comprising individual lines of conductive material spaced from adjacent lines along a second direction (figure 1a7 the up down lines); wherein the series of conductive lines comprises a subseries of conductive lines within the reference area (loop portion lp12-lp13 it has 4 up and down lines total), the subseries of conductive lines consisting of, in order, a first line, a second line a third line and a fourth line (LP12 and LP)13, each of the first, second third and fourth lines being discontinuous along the first direction (figure 1a7 LP 12 and 13); and wherein individual 
It is noted in figure 1a7 the middle two can be considered outside the “reference area”
Further applicant give no reason for four as opposed to six. There are no unexpected results.
Thus it would have been obvious to one skill in the art at the time of filing to provide only four for the desirce split loop cut pattern size. Applicant invention merely results in a smaller cut in reference to Ogisu.
b.	As to claim 6 Ogisu teaches further comprising a first segment of the conductive material extending between the first line and the fourth along the second direction (one of the horizontal extend segment of lp12 to one), and a second segment of the conductive material extending between the first line and the fourth line along the second direction, the first segment being spaced from the second segment along the first direction by a gap (the other of the horizontal extending segments the bottom one).
c.	As to claim 7, Ogisu teaches wherein the first line and the second line are absent across the gap (figure 1a7 also noted definition of a gap).
d.	As to claim 8 Ogisu teaches further comprising a third segment of the conductive material extending between the second line and the third line along the second direction, and a fourth segment of the conductive material extending between the second line and the third line along the second direction, the third segment being spaced from the fourth segment by a distance along the first direction (same analysis for LP 13 that was applied to LP 12).

f.	As to claim 10, .Applicant does not set forth how much greater is greater thus is 3rd to fourth is greater within error tolerances due slightly off masking. It is still obvious to one of ordinary skill in the art at the time of filling to use the slightly off value since it is within error tolerance and would not affect the function of the devices. Thus reducing waste and improving cost effectiveness.

g.	AS to claim 11 and 12, Ogisu teaches wherein the series of conductive lines are substantially parallel and wherein conductive lines comprised by the series alternate with a series of spaces, the series of spaces comprising first spaces having a first width along the first direction and second spaces having a second width along the first direction, the first width being different than the second width and wherein the first spaces alternate with the second spaces across the series of spaces the interpretation is that spaces are immediately adjacent each other effectively form the third space ABCA with B and C being the spaces.BC=D so the final structure is ADA which is represented as 1a7.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. Applicant does not address the objection having only one bridge.
As to figures 21-24 the features do not consist of the first second third fourth lines instead they have additional horizontal connecting elements how can the claim require consisting and then add additional features. Consist means there can be no additional elements. Are the connecting portions not part of the subseries, this get at the heart of the objection applicant can change term meanings but it must be consistent with the disclosure instead claim 5 is not consistent with the disclosure using “consists”
As to three immediately adjacent rows do not all of 34 extend across three rows? In fact all the 34 extend across the entirety of figure 39. Applicant appear to be referring element 99 however how is element 99 a bridge but 64 is not a bridge. Where does 99 
As to claim 5, applicant does not have support for the subseries “consisting” it lack antecedent basis in the specification there is no recitation of a subseries consisting further, applicant own response precludes “consists” the subseries further comprises the connecting portions so it does not “consist” of the elements” thus the office interpreted the claim properly as “comprising.” If claim 5 is to be taken ipsis verbis claims 6-10 are improper since they add additional features and the subseries does not “consist” of the four lines. Thus a new 112 a rejection is provided.
As to claim 11-12 the claims do not recite what applicant asserts the recite. The examiner has explained the issue and the applicant has ignored it
As to the art Ogisu applicant only requires the “subseries”  to consist in the reference area thus the middle can be removed without a loss of generality.
Also what is applicant’s criticality in only 4 vs 6? The office provided an obvious rejection addressing this. Thus the argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896